Exhibit 10.2

MICHAELS STORES, INC.

OFFICER SEVERANCE PAY PLAN

Established April 17, 2008 and Amended as of May 20, 2014, December 9, 2014,
March 21, 2017, and June 10, 2020

I.PURPOSE



This Plan has been established by Michaels Stores, Inc. (the “Company”) to
provide certain severance benefits, subject to the terms and conditions set
forth, to designated officers in the event that his/her employment is
permanently terminated as a result of a Qualifying Termination, as described
below.  As a severance pay plan, this Plan is intended to comply with all
applicable requirements of the Employee Retirement Income Security Act of 1974
(“ERISA”) and the regulations promulgated under ERISA for top hat employee
welfare benefit plans and is to be interpreted in a manner consistent with those
requirements.  This document contains the provisions of the Plan and the Summary
Plan Description.  This Plan also is intended to comply with, or be exempt from,
the applicable requirements of Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986 as amended (the “Code”) and is to be interpreted and
administered in a manner consistent with those requirements.



II.ELIGIBILITY TO PARTICIPATE



In order to be eligible to be a participant in this Plan (a “Participant”), an
individual must be employed by the Company in a position with the title of Vice
President (or equivalent, as approved by the Compensation Committee), Senior
Vice President, Executive Vice President, or President.  No other individual
will be considered a Participant.



III.QUALIFICATIONS FOR RECEIPT OF PLAN BENEFITS



In order to qualify for benefits under this Plan, a Participant must meet all of
the following qualifications:  (A) must have a Qualifying Termination, as
defined in Section IV below; (B) must not be eligible for severance pay or other
termination benefits under any other severance pay plan or under any employment
agreement or other agreement with the Company or any of its Affiliates
(including without limitation a change-of-control or like agreement) at the time
of the Qualifying Termination;  (C) must sign and return, following the
Termination Date, a timely and effective separation agreement and release of
claims in the form attached to this Plan and marked “Exhibit A” (the “Agreement
and Release”); and (D) must comply with the post-employment obligations set
forth in Section VII(B) of this Plan.







-1-

--------------------------------------------------------------------------------

IV.QUALIFYING TERMINATION



A Participant's termination of employment is a Qualifying Termination only if
all of the following requirements are met and such termination is not enumerated
in the list of exclusions in Section V:



A.

The Participant is on the active payroll or is on an approved leave of absence
with a right to reinstatement at the time employment terminates;



B.

the Participant's employment is terminated by the Company other than for “Cause”
(as hereafter defined) and other than as a result of death or Disability;



C.

the Participant is not offered other employment with (1) an Affiliate of the
Company (as hereafter defined), (2) a successor of the Company (a “Successor”)
or (3) a purchaser of some or all of the assets of the Company (a “Purchaser”)
(a) in a position which the Participant is qualified to perform regardless of
whether the Participant is subject to, among other things, a new job title,
different reporting relationships or a modification of the Participant’s duties
and responsibilities, (b) that, when compared with the Participant’s last
position with the Company, provides a comparable base salary and bonus
opportunity, and (c) there is no change in Participant’s principal place of
employment to a location more than  35 miles from the Participant’s principal
place of employment immediately prior to the Qualifying Termination;



D.

the Participant has not accepted employment, in any position, with an Affiliate,
a Successor or a Purchaser at the time he or she otherwise qualifies for
benefits under this Plan; and



E.

the Participant continues employment until the termination date designated by
the Company or such earlier date to which the Company agrees; and, during the
period from the date the Participant receives notice of termination until the
Termination Date, the Participant continues to perform to the reasonable
satisfaction of the Company.



V.EXCLUSIONS



The following are examples of events which would not be a Qualifying Termination
under this Plan. This is not an exclusive list.



A.

The Participant resigns, retires or otherwise voluntarily leaves his/her
employment with the Company; or



B.

the Participant's employment terminates as a result of death or Disability; or





-2-

--------------------------------------------------------------------------------

C.

the Participant's employment is terminated by the Company for Cause; or



D.

the Participant is offered other employment with an Affiliate, Successor or a
Purchaser in a position that he or she is qualified to perform, with a
comparable base salary and bonus opportunity and there is no change in
Participant’s principal place of employment to a location more than  35 miles
from the Participant’s principal place of employment immediately prior to the
Qualifying Termination; or



E.

the Participant accepts any employment with an Affiliate, a Successor or a
Purchaser.



VI.BENEFITS UNDER THE PLAN



A. As the sole benefits under this Plan and subject to all Plan terms and
conditions, a Participant will be entitled to the following:



(1)

Severance Pay:



(a)   A Participant in the position of Vice President (or equivalent, as
approved by the Compensation Committee) at the time of a Qualifying Termination
who has less than two years of service from his/her most recent date of hire by
the Company will be eligible for six (6) months of severance pay and such a
Participant with two or more years of service from his/her most recent date of
hire by the Company will be eligible for twelve (12) months of severance pay.



(b)   A Participant in the position of Senior Vice President, Executive Vice
President or President at the time of a Qualifying Termination who has less than
two years of service from his/her most recent date of hire by the Company will
be eligible for twelve (12) months of severance pay and such a Participant with
two or more years of service from his/her most recent date of hire by the
Company will be eligible for eighteen (18) months of severance pay.



(c)   One month of severance pay is equal to one-twelfth (1/12th) of a
Participant's base salary at the annual rate in effect at the time termination
occurs.  Automobile allowance, if applicable, is not included in severance pay
nor is it considered part of a Participant’s base salary.



(d)   Years of service means the total number of consecutive completed years of
service with the Company.



(e)   “Severance Period” means the period during which a Participant receives
severance pay pursuant to Section VI(A)(1)(a) or (b) above.



-3-

--------------------------------------------------------------------------------

(2)

Pro-Rated Annual Bonus:



Provided that the Participant is participating in a Company executive annual
bonus plan for the fiscal year in which the Participant has a Qualifying
Termination hereunder, the Participant shall be entitled to receive a pro-rated
annual bonus, if earned based on actual performance for the full fiscal year,
based upon the number of full months that the Participant was employed by the
Company during such fiscal year, to be paid as provided for in Section VI(B).
 Participants whose Termination Date occurs before the 15th of a month will not
receive credit for that month.  Participants whose Termination Date occurs on or
after the 15th of a month will receive credit for that month.  For avoidance of
doubt, for a Participant eligible to receive a pro-rated earned annual bonus
pursuant to this Section VI(A)(2), the individual performance appraisal portion
of the Participant's bonus will be calculated based upon the Company’s lowest
merit eligible rating.



(3)Welfare Benefits:



(a)   In the event of a Qualifying Termination hereunder, the Participant shall
be entitled to receive during the Severance Period cash welfare benefit payments
(“Welfare Benefit Payments”).



(b)   The Welfare Benefit Payments shall be paid at a rate equal to (i) the
Company-paid portion of the group medical and dental plan premiums in effect for
the Participant (and his/her spouse and dependents, as applicable) immediately
prior to the Termination Date, as pro-rated for each payroll period, multiplied
by (ii) 130%.



(c)   Except for any right the Participant may have under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) to elect to
continue participation in the Company’s group medical, vision, and dental plans
at the Participant’s sole cost and expense, the Participant’s (and his/her
spouse’s and eligible dependents’, as applicable) participation in all employee
benefit plans of the Company shall terminate in accordance with the terms of the
applicable benefit plans as of the Termination Date, without regard to any
continuation of base salary, Welfare Benefit Payments, or other payment to the
Participant following termination.



B.

Benefits payable to a Participant under Section VI(A) shall be reduced by all
taxes and other amounts that are required to be withheld under applicable law.
 Severance pay under Section VI(A)(1), which shall be payable in the form of
salary continuation, and Welfare Benefit Payments under Section VI(A)(3) shall
be paid at the Company's regular payroll periods and in accordance with its
regular payroll practices, commencing on the next regular payday which is at
least five (5) business days



-4-

--------------------------------------------------------------------------------

following the effective date of the Agreement and Release, subject to Sections
VI(C) and VII(A)(5), but the first payment shall be retroactive to the day
immediately following the Termination Date.  Any earned pro-rated annual bonus
for which a Participant is eligible under Section VI(A)(2) shall be payable,
subject to Sections VI(C) and VII(A)(5), on the later of the date annual bonuses
are paid to all active bonus participants including active officers, in the
bonus plan for the fiscal year in which Participant has a Qualified Termination
or the next regular payday which is at least five (5) business days following
the effective date of the Agreement and Release.



C.

Section 409A:



(1)

Notwithstanding the foregoing, if at the time of the Participant's “separation
from service,” the Participant is a “specified employee,” as hereinafter
defined, any and all amounts payable under this Section VI in connection with
such separation from service that constitute deferred compensation subject to
Section 409A, as determined by the Company in its sole discretion, and that
would (but for this sentence) be payable within six (6) months following such
separation from service, shall instead be paid on the date that follows the date
of such separation from service by six (6) months or, if earlier, upon the
Participant’s death.  For the avoidance of doubt, the foregoing six (6)-month
delay shall not apply (i) to the extent any such amounts do not constitute a
deferral of compensation within the meaning of Section 1.409A-1(b) of the
Treasury Regulations (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by the Company in its
reasonable good faith discretion); (ii) to benefits that qualify as excepted
welfare benefits pursuant to Section 1.409A-1(a)(5) of the Treasury Regulations;
or (iii) to other amounts or benefits that are not subject to the requirements
of Section 409A.



(2)

For purposes of this Plan, “separation from service” shall have the meaning set
forth in Section 1.409A-1(h) of the Treasury Regulations (after giving effect to
the presumptions contained therein), and the term “specified employee” shall
mean an individual determined by the Company to be a specified employee under
Section 1.409A-1(i) of the Treasury Regulations.



(3)

Each payment made to a Participant under this Plan shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.



(4)

Any reimbursement for expenses payable to a Participant hereunder that would
constitute nonqualified deferred compensation subject to Section 409A shall be
subject to the following additional rules: (i) no reimbursement of any such
expense shall affect the Participant’s right to reimbursement of any such



-5-

--------------------------------------------------------------------------------

expense in any other taxable year; (ii) reimbursement of the expense shall be
made, if at all, promptly, but not later than the end of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
right to reimbursement shall not be subject to liquidation or exchange for any
other benefit.



VII.CONDITIONS OF RECEIVING PLAN BENEFITS



A.The Agreement and Release.



(1)A Participant who has been informed that he/she will be subject to a
Qualifying Termination will be provided by the Company an Agreement and Release
in the form of attached to this Plan as Exhibit A.  In order to qualify for
benefits under this Plan, the Participant must sign, date and return the
Agreement and Release in a timely manner and it must become effective in
accordance with its terms and this Plan.  The Agreement and Release must be
signed and returned no earlier than the day immediately following the
Termination Date and no later than the twenty-first (21st) calendar day
following the Termination Date, except in the event that a Participant who is
age 40 or older has a Qualifying Termination that is part of a Termination
Program, as provided in Section VII(A)(2), immediately below.



(2)In the event that a Participant who is age 40 or older is subject to a
Qualifying Termination in conjunction with one or more other Participants as a
result of a reorganization or a reduction in force or other involuntary
termination program (a “Termination Program”), the Company will provide the
Participant a memorandum containing information regarding the job titles and
ages of those selected, and those not selected, for the Termination Program in
accordance with the federal Older Workers Benefit Protection Act (the “OWBPA
Memorandum”).  Such a Participant will be entitled to consider the Agreement and
Release for forty-five (45) calendar days following the later of the
Participant’s Termination Date or the date the Participant receives the OWBPA
Memorandum.  In order to qualify for benefits under this Plan, the Participant
must sign and return the Agreement and Release after both the Participant’s
Termination Date and the Participant’s receipt of the OWBPA Memorandum have
occurred, but no later than the forty-fifth (45th) calendar day following
his/her Termination Date or the date s/he receives the OWBPA Memorandum,
whichever occurs second.



(3)A Participant who is age 40 or older on his/her Termination Date, regardless
of whether the Participant is entitled to a twenty-one (21) calendar day
consideration period under Section VII(A)(1) or a forty-five (45) calendar day
consideration period under Section VII(A)(2), may revoke the Agreement and
Release at any time during the seven calendar day period that immediately
follows the date the Participant signs the Agreement and Release, provided that
the



-6-

--------------------------------------------------------------------------------

Participant sends a written notice of revocation to the Senior Vice President,
Human Resources during that seven (7) calendar day period.  In the event the
Participant revokes the Agreement and Release in writing in a timely manner, the
Agreement and Release shall be void and of no force or effect and the
Participant shall not be eligible to receive benefits of any kind under this
Plan.  If the Participant does not revoke the Agreement and Release, it will
take effect on the eighth calendar day following the date of the Participant’s
signing.



(4)In the case of a Participant who is less than age 40 on his/her Termination
Date, the Agreement and Release will take effect on the date the Participant
signs and returns the Agreement and Release to the Company.

(5)Subject to the terms and conditions of this Plan, including, without
limitation, Section VI(C) and this Section VII(A), any payments, including any
provision or continued benefits, made under this Plan (whether such payments or
benefits are paid or provided, in whole or in part, pursuant to this Plan or in
conjunction with any other agreement, arrangement or policy) which the Company
determines constitute nonqualified deferred compensation subject to Section 409A
and that would otherwise be paid during the sixty (60) day period following a
Participant’s Qualifying Termination shall instead be accumulated and paid, if
at all, subject to the Participant’s having previously and timely signed,
returned, and not revoked the Agreement and Release, on the next regular payday
after the sixtieth (60th) day following the Participant’s Qualifying
Termination.  For the avoidance of doubt, the required delay described in the
immediately preceding sentence shall not apply to any amounts that are exempt
from Section 409A (for example, but without limitation, by reason of the
separation-pay-plan exemption at Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations under Section 409A).



(6)Please Note:  The Agreement and Release contains legally binding obligations
and the Company advises each Participant to consult an attorney before signing
the Agreement and Release.



B.Post-Employment Restrictions.



(1)Introduction.  In order to qualify for receipt of benefits under this Plan,
in addition to other qualifications set forth in this Plan, the Participant must
comply fully with all of the obligations set forth in this Section VII(B) (the
“Post-Employment Restrictions”) from and after the date the Participant is
informed of the Company's decision to terminate his/her employment in a
Qualifying Termination.



a.

Non-Compete.  Until the expiration of the later of (i) the period of severance
pay provided to the Participant under this Plan; or (ii) twelve (12) months
following the Termination Date (in the aggregate, the “Restricted Period”),



-7-

--------------------------------------------------------------------------------

with such Restricted Period to be tolled on a day-to-day basis for each day
during which the Participant participates in any activity in violation of the
restrictions set forth in this Section VII(B)(1)(a), the Participant will not,
directly or indirectly, alone or in association with others, anywhere in the
Territory, own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
investor, principal, joint venturer, shareholder, partner, director, consultant,
agent or otherwise with, or have any financial interest (through stock or other
equity ownership, investment of capital, the lending of money or otherwise) in,
any business, venture or activity that directly or indirectly competes, or is in
planning, or has undertaken any preparation, to compete, with the Business of
the Company or any of its Immediate Affiliates (any Person who engages in any
such business venture or activity, a “Competitor”), except that nothing
contained in this Section VII(B)(1)(a) shall prevent the Participant’s wholly
passive ownership of two percent (2%) or less of the equity securities of any
Competitor that is a publicly-traded company.  For purposes of this Section
VII(B)(1), “Business of the Company or any of its Immediate Affiliates” is that
of (a) arts and crafts, (b) framing specialty retailer (c) wholesaler providing
materials, ideas and education for (x) creative activities, or (y) framing,
and/or (d) any other business that the Company or any of its Immediate
Affiliates conducts or is actively planning to conduct at any time during the
twelve (12) months immediately preceding the Termination Date; provided, that
the term “Competitor” shall not include any business, venture or activity whose
gross receipts derived from the retail or wholesale sale of arts and crafts, or
framing products and services (aggregated with the gross receipts derived from
the retail and wholesale sale of such products or any related business, venture
or activity) are less than ten percent (10%) of the aggregate gross receipts of
such businesses, ventures or activities. For purposes of this Section
VII(B)(1)(a), the “Territory” is comprised of those states within the United
States and those provinces of Canada, and any other geographic area in which the
Company or any of its Immediate Affiliates was doing business or actively
planning to do business at any time during the twelve (12) months immediately
preceding the Termination Date.

b.

Non-Solicitation of Employees and Contractors. The Participant must agree that
during the Restricted Period, with such Restricted Period to be tolled on a
day-to-day basis for each day during which the Participant participates in any
activity in violation of the restrictions set forth in this Section
VII(B)(1)(b), the Participant shall not, and shall not assist any other Person
to, (x) hire or solicit for hire any employee of the Company or any of its
Immediate Affiliates or seek to persuade any employee of the Company or any of
its Immediate Affiliates to discontinue employment or (y) solicit or encourage
any independent contractor providing services to the Company or any of its
Immediate Affiliates to terminate or diminish its relationship with them;



-8-

--------------------------------------------------------------------------------

provided, however, that these restrictions shall apply only with respect to
employees of, and independent contractors providing services to, the Company or
one of its Immediate Affiliates, who were doing such on the Termination Date or
at any time during the nine (9) months immediately preceding the Termination
Date.

c.

Non-Solicitation of Distributors and Vendors. The Participant must agree that
during the Restricted Period, with such Restricted Period shall be tolled on a
day-to-day basis for each day during which the Participant participates in any
activity in violation of the restrictions set forth in this Section
VII(B)(1)(c), the Participant shall not directly or indirectly solicit or
encourage any distributor or vendor to the Company or any of its Immediate
Affiliates to terminate or diminish its relationship with the Company or any of
its Immediate Affiliates; provided, however, that these restrictions shall apply
only with respect to those distributors and vendors who are doing business with
the Company or any of its Immediate Affiliates on the Termination Date or at any
time during the twelve (12) months immediately preceding the Termination Date.



d.

Remedies.  In the event of a breach or threatened breach by the Participant of
any of the covenants contained in Sections VII(A)(1), (B)(1)(a), (b), or (c) or
the Company’s confidential information (as further set forth in Exhibit A), in
addition to any remedies available to the Company pursuant to any other
agreement between the Participant and the Company, the Company shall be entitled
to:

(i)

immediately terminate Participant’s right to receive any further severance
benefits under Section VI(A) above;

(ii)

seek reimbursement for the severance benefits provided to Participant under
Section VI, except for the first installment of severance pay pursuant to
Section VI(A)(1); and

(iii)

seek, in addition to other available remedies, a temporary or permanent
injunction from a court of law or other equitable relief against such breach or
threatened breach, without the necessity of showing any actual damages or that
money damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.



-9-

--------------------------------------------------------------------------------

VIII.TERMINATION OF PLAN BENEFITS



Notwithstanding anything to the contrary contained in this Plan, benefits for
which a Participant has qualified and is receiving under this Plan shall
terminate under the following circumstances:



A.If the Participant accepts employment with the Company or one of its
Affiliates, a Successor or a Purchaser after qualifying for benefits under this
Plan, all such benefits shall cease as of the date the Participant commences
such employment.



B.

In the event that the Company determines that the Participant has breached the
Agreement and Release or has violated any obligation under Section VII hereof or
otherwise breached any material provision of any written agreement with the
Company or any of its Affiliates.  Further, in case of a breach, the Company may
seek reimbursement for severance pay and the severance benefits already paid or
provided to Participant, except for the first installment of severance pay.  In
addition, the Company may offset any such severance benefits already provided to
Participant against any remuneration owed by the Company to the Participant.



C.

As set forth in Section VII(B)(1)(d).



IX.GENERAL INFORMATION CONCERNING THE PLAN



A.

The Company pays the full cost of benefits provided under this Plan from its
general assets and the right of a Participant to receive any payment hereunder
shall be an unsecured claim against the general assets of the Company.  The Plan
at all times shall be entirely unfunded.



B.

Notwithstanding anything to the contrary contained herein, benefits to which a
Participant is otherwise entitled under this Plan shall be reduced by any other
payments or benefits to which the Participant is entitled under applicable law
as a result of termination of his/her employment, including without limitation
any federal, state or local law with respect to plant closings, mass layoffs or
the like, but exclusive of any unemployment benefits to which the Participant is
entitled under applicable law.



C.

Benefits under this Plan are not assignable or subject to alienation. Likewise,
benefits are not subject to attachments by creditors or through legal process
against the Company or any employee or any person claiming through an employee.



D.

Notwithstanding anything to the contrary contained herein, any and all payments
to be provided hereunder to or on behalf of any Participant are subject to
reduction to the extent required by applicable statutes, regulations, rules and
directives of



-10-

--------------------------------------------------------------------------------

federal, state and other governmental and regulatory bodies having jurisdiction
over the Company.



E.

This Plan does not constitute a contract of employment for a specific term or
otherwise alter the at-will nature of the employment relationship between any
employee and the Company or any of its Affiliates.



X.DEFINITIONS



Words or phrases, which are initially capitalized or within quotation marks
shall have the meanings provided in this Section X and as provided elsewhere in
this Plan. For purposes of this Plan, the following definition applies:



A.

An “Affiliate” means an individual, corporation and other entity directly or
indirectly controlling, controlled by or under common control with the Company,
where control may be by management authority, equity interest or otherwise.



B.

“Cause” shall mean the following events or conditions, as determined by the
Board of Directors of the Company in its reasonable judgment:  (i) the
Participant's refusal or failure to perform (other than by reason of
disability), or material negligence in the performance of his or her duties and
responsibilities to the Company or any of its Affiliates, or refusal or failure
to follow or carry out any reasonable direction of the Board of Directors of the
Company, and the continuance of such refusal, failure or negligence for a period
of ten (10) calendar days after written notice delivered by the Company to the
Participant that specifically identifies the manner in which the Participant has
failed to perform his or her duties; (ii) the material breach by the Participant
of any provision of any material agreement between the Participant and the
Company or any of its Affiliates; (iii) fraud, embezzlement, theft or other
dishonesty by the Participant with respect to the Company or any of its
Affiliates; (iv) the conviction of, or a plea of guilty or nolo contendere by,
the Participant to any felony or any other crime involving dishonesty or moral
turpitude; (v) any other conduct that involves a breach of fiduciary duty to the
Company on the part of the Participant; or (vi) Participant’s violation of a
Company policy, rule or code of conduct that could expose the Company to civil
or criminal liability or pose a risk of damaging the Company’s business or
reputation.



C.

“Disability” means a Participant's mental or physical impairment that has
prevented the Participant from performing substantially all of the duties and
responsibilities of his/her position for at least 180 days in any 365
consecutive days, as a result of which employment is terminated by the Company.





-11-

--------------------------------------------------------------------------------

D.

“Immediate Affiliates” means those Affiliates which are one of the following:
(i) a direct or indirect subsidiary of the Company, (ii) a direct or indirect
parent of the Company or (iii) a direct or indirect subsidiary of such a parent.



E.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.



F.

“Termination Date” means the date on which the Participant's employment with the
Company terminates.



XI.ADMINISTRATION, CLAIMS PROCEDURE AND GENERAL INFORMATION



A.

The Company reserves the right to amend, modify and terminate this Plan at any
time by a written instrument signed by the Board or its designee. There are no
vested benefits under this Plan. Also, the Company, as the Plan administrator
within the meaning of ERISA, reserves full discretion to administer the Plan in
all of its details, subject to the requirements of law. Company shall have such
discretionary powers as are necessary to discharge its duties. Any
interpretation or determination that the Company makes regarding this Plan,
including without limitation determinations of eligibility, participation and
benefits, will be final and conclusive, in the absence of clear and convincing
evidence that the Company acted arbitrarily and capriciously.



B.

Anyone who believes he/she is being denied any rights under this Plan may file a
claim in writing with the Company, as Plan administrator, addressed to the
attention of the Senior Vice President, Human Resources. If the claim is denied,
in whole or in part, the Plan administrator will notify the claimant in writing,
giving the specific reasons for the decision, including specific reference to
the pertinent Plan provisions and a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary. The written notice will also advise the
claimant of his/her right to request a review of the claim and the steps that
need to be taken if the claimant wishes to submit the claim for review. If the
Plan administrator does not notify the claimant of its decision within 90
calendar days after it had received the claim (or within 180 calendar days, if
special circumstances exist requiring additional time, and if the claimant had
been given a written explanation for the extension within the initial
90-calendar day period), the claimant should consider the claim to have been
denied. At this time the claimant may request a review of the denial of his/her
claim.





-12-

--------------------------------------------------------------------------------

C.

A request for review must be made in writing by the claimant or his/her duly
authorized representative to the Company, as Plan administrator, within 60
calendar days after receipt of notice of denial. As part of the claimant's
request, the claimant may submit written issues and comments to the Plan
administrator, review pertinent documents, and request a hearing. The Plan
administrator's written decision will be made within 60 calendar days (or 120
calendar days if a hearing is held or if other special circumstances exist
requiring more than 60 calendar days and written notice of the extension is
provided to the claimant within the initial 60-calendar day period) after the
claimant's request has been received. Again, the decision will include specific
reasons, including references to pertinent Plan provisions.





-13-

--------------------------------------------------------------------------------

Exhibit A



AGREEMENT AND RELEASE

-14-

--------------------------------------------------------------------------------